Citation Nr: 0206988	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  00-09 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for private ambulance and medical 
services rendered in connection with hospitalization on 
September 4, 1999 at Desert Samaritan Hospital.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified active military service from 
September 1990 to August 1991, from October 1991 to April 
1992, and from August 1992 to September 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 determination by the VA Medical 
Administration Service (MAS) at the Carl T. Hayden VA Medical 
Center (VAMC) in Phoenix, Arizona.

Initially, in a May 2000 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran indicated that he did not want 
a hearing.  Later, in a Report of Contact, VA Form 119, dated 
May 21, 2001, the veteran's representative indicated that the 
veteran wanted a local hearing to provide testimony regarding 
the issue on appeal.  In a May 2001 decision, the Board 
remanded the case to schedule the veteran for a personal 
hearing at the RO.  A March 2002 Report of Contact reflects 
that the VAMC made several attempts to contact the veteran to 
confirm that he wanted to appear for a hearing, including 
mailing another 1-9 form by certified mail to the veteran.  
The veteran did not respond.  The Board acknowledges that, in 
a May 2002 informal hearing presentation, the veteran's 
representative stated that the VAMC should have scheduled the 
hearing and waited to see if the veteran reported before 
sending the claims file back to the Board.  The Board 
disagrees.  Not only did the VAMC make repeated attempts to 
contact the veteran but also the Board's Remand gave the 
veteran notice that the VAMC would be contacting him in order 
to schedule a hearing.  Under these circumstances, the 
veteran is presumed to not want an RO hearing.


FINDINGS OF FACT

1.  The veteran received private ambulance and medical 
services rendered in connection with hospitalization on 
September 4, 1999 at Desert Samaritan Hospital for injuries 
suffered when he was riding his bicycle and was struck by a 
car.

2.  Payment or reimbursement of the cost of private ambulance 
services provided by Southwest Ambulance and private medical 
care provided by Canyon State Anesthesiologist, Associated-
Affiliated Radiology, and Desert Samaritan Hospital in 
September 1999 were not authorized.

3.  The unauthorized private ambulance and medical services 
in September 1999 were not for an adjudicated service-
connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.

4.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment for private 
ambulance and medical services rendered in connection with 
hospitalization on September 4, 1999 at Desert Samaritan 
Hospital have not been met.  38 U.S.C.A. §§ 1701, 1703, 1710, 
1728, 5102, 5103, and 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

Initially, the Board observes that the VCAA's duty to assist 
and notification requirements have been satisfied.  In a May 
2000 statement of the case, the VAMC notified the veteran and 
his representative of the evidence needed to substantiate his 
claim for reimbursement of private ambulance and medical 
expenses, as well as the governing law and regulations, and 
the reasons for denying his claim.  

The Board also notes that, on November 30, 1999, the 
President signed the Veterans Millennium Health Care and 
Benefits Act of 1999, Pub. L. No. 106-117, 113 Stat. 1545 
(1999).  Section 111 of Pub. L. 106-117 became effective 180 
days after the date of the enactment of the law.  Since the 
veteran's private ambulance and medical expenses, for which 
he seeks reimbursement, were provided in September 1999, the 
provisions of the Veterans Millennium Health Care and 
Benefits Act are not applicable.  38 U.S.C.A. § 5110(g) (West 
1991).

In light of the above, the Board concludes that the VA has 
complied with the VCAA because there is no indication that 
any further relevant notification or development could be 
undertaken that has not already been done.  Moreover, all of 
the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant another 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of the veteran's private medical care in 
September 1999 he was not service connected for any 
disability.

Private medical records dated in September 1999 reflect that 
the veteran received ambulance and inpatient care relating to 
injuries sustained in a bicycle accident on September 4, 
1999.  Various testing was accomplished and the clinical 
impression included a third-degree acromioclavicular 
separation of the left shoulder and laceration of the left 
foot with tendon injury and fractures of the first and fifth 
metatarsals.

An April 2000 opinion by a VA physician indicates that the 
veteran was not treated for a service-connected condition.  
The VA physician did find, however, that a medical emergency 
had existed, that VA facilities were not feasibly available, 
and he concurred in the length of stay at Desert Samaritan 
Hospital.
 
In order for the veteran to receive payment or reimbursement 
for expenses of private ambulance and medical care not 
previously authorized, the care must have been for an 
adjudicated service-connected disability, a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, any 
disability where the veteran has a total disability permanent 
in nature resulting from service-connected disability, or any 
illness or injury where the veteran is participating in a 
rehabilitation program under 
Chapter 31.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2001).

In this case, it is neither asserted nor shown that VA 
provided any authorization for private ambulance and medical 
services provided to the veteran in September 1999.  Further, 
in September 1999 and now, the veteran has not established 
service-connection for any disability.  Therefore, he did not 
have a total disability permanent in nature resulting from 
service-connected disability nor was he treated for a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability.  Further, 
there is no evidence that the veteran was participating in a 
Chapter 31 rehabilitation program.  Instead, all of the 
competent medical evidence reflects that the veteran's 
private medical care, in September 1999, was related to a 
post-service bicycle accident on September 4, 1999.

Therefore, a preponderance of the evidence is against a 
finding that the veteran meets the first criteria for 
reimbursement or payment of unauthorized medical expenses 
under the provisions of 38 C.F.R. § 17.120.  Accordingly, it 
is irrelevant and unnecessary to determine whether a medical 
emergency existed or whether Federal facilities were feasibly 
available, since all three statutory requirements would have 
to be met before reimbursement could be authorized, see 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).  Because the 
evidence reflects that the private medical care, in September 
1999, was not authorized and the veteran does not meet all of 
the criteria for payment or reimbursement of unauthorized 
medical expenses incurred in September 1999, a preponderance 
of the evidence is against the claim for payment or 
reimbursement of private ambulance and medical expenses 
rendered in connection with hospitalization on September 4, 
1999 at Desert Samaritan Hospital.  Where, as here, the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Reimbursement or payment for private ambulance and medical 
expenses rendered in connection with hospitalization on 
September 4, 1999 at Desert Samaritan Hospital is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

